internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom it a 5-plr-101051-00 date date ty legend taxpayer ein firm date x dear this responds to a letter dated date submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations for taxpayer to make an election to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 the facts are as follows taxpayer is an accrual-basis partnership engaged in the business of real_estate development taxpayer’s federal partnership return for the year ended date was prepared by firm the request to use the alternative_cost_method under revproc_92_29 was prepared and included in the partnership return filed with the internal_revenue_service center for the appropriate location taxpayer represents that due to an inadvertent administrative error a duplicate request was not received from firm and therefore filed separately with the district_director on or before the filing deadline taxpayer’s tax_matters_partner detected this error shortly after date x and consequently this request for relief was filed revproc_92_29 allows a developer of real_estate to automatically elect the alternative_cost_method with respect to its projects this alternative_cost_method allows plr-101051-00 a developer to include in the basis of properties sold their allocable share of the estimated cost of common improvements without regard to whether the costs are incurred under sec_461 subject_to certain limitations under section dollar_figure of revproc_92_29 the developer must file a request with the appropriate district_director for the internal_revenue_district in which is located the principal_place_of_business or the principal office or agency the request must be filed on or before the due_date of the developer’s original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the first benefitted property in the project is sold in addition the developer must also attach a copy of the request to its timely filed original federal_income_tax return for the taxable_year law and analysis sec_301_9100-1 of the regulations provides in part that the regulations under this section and sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election the regulations under this section and sec_301_9100-2 also provide an automatic_extension of time to make certain statutory elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 of the regulations provides in part that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service irs and failed to make the election because of intervening events beyond the taxpayer’s control sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer - i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed plr-101051-00 since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based upon our analysis of the facts the taxpayer in the present case acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301 have been met the failure_to_file a copy of the request for election was an inadvertent error on the part of taxpayer and taxpayer did not affirmatively choose not to file the election taxpayer is not seeking to alter a return position or to use hindsight to request relief finally taxpayer acted promptly in filing its request for relief before the irs discovered the failure to make a regulatory election therefore taxpayer did not act unreasonably or in bad faith furthermore taxpayer’s tax_liability will not be altered by granting the request for an extension of time to file a request for the alternative_cost_method with the district_director nor will any closed tax years be affected therefore the interests of the government have not been prejudiced by granted the requested relief because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file with the district_director a request to use the alternative_cost_method under revproc_92_29 the ruling contained in this letter is based upon facts and representations submitted by the taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101051-00 in accordance with the power_of_attorney on file in our office a copy of this letter is being sent to your representative a copy of this letter_ruling should be attached to the returns schedules and forms filed in connection with making the election under revproc_92_29 when such forms are filed sincerely ______________________________ douglas a fahey acting chief branch income_tax accounting
